STONE, Circuit Judge.
Error from conviction for violation of section 8 of the Harrison Anti-Narcotic Act (Act Dec. 17, 1914, 38 Stat. 789 [Comp. St. § 6287n]).
The sole contention urged here is the insufficiency of the evidence to establish that accused was a “dealer” or a “distributor,” within the meaning of the law. Accused was arrested at the Union Station at *272Kansas City, just after he had received two traveling grips, filled with morphine and cocaine, at the check stand. His entire defense was that the grips did not belong to him, and he had no knowledge of the contents, but had been requested by an acquaintance to get them for him. Accused properly concedes, in the printed brief, the sufficiency of the evidence to sustain the finding that he was the owner of the grips and contents. However, the contention is made that the facts entirely fail to establish that accused was a “dealer” or “distributor.” The t evidence showed that accused had recently arrived in Kansas City; had, the day of his arrest, re'nted an apartment for a month, and had gone to the station for his baggage; that, when arrested, he had keys to the grips; that the grips contained 35 ounces of morphine and 75 ounces of cocaine, worth, when sold unlawfully, from $120 to $175 an ounce. There was no pretense or claim that accused was a drug addict, or that he came within any of the classes excepted in section 8 of the act. The unexplained possession of such an amount of these drugs under the circumstances shown by the evidence was ample to sustain a verdict that accused was a dealer or distributor within the section.
As this is the sole error urged, the judgment is affirmed.
MUNGER, District Judge, dissents.

<g=»For other cases see same topic & KEY-NUMBER in ’all Key-Numbered Digests & Indexes